Citation Nr: 9909802	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-00 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include occipital pain, as secondary to service-connected 
scars of the head, neck, and left shoulder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right arm disability, to include weakness and numbness, as 
secondary to service-connected scars of the head, neck, and 
left shoulder.

3.  Entitlement to an increased (compensable) rating for 
scars of the head and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945.

This matter arises from a June 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  The medical evidence of record identifies the veteran's 
headaches as vascular in origin without relationship to his 
combat injuries or service-connected scars.

2.  In November 1986, the RO denied entitlement to service 
connection for a right arm and shoulder condition secondary 
to gunshot wounds incurred during service.  The veteran 
failed to appeal that determination.  

3.  In August 1990, the RO denied the veteran's request to 
reopen his claim for a right arm and shoulder disability.  
The veteran failed to appeal that determination.

4.  Evidence received since the RO's November 1986 decision 
is essentially cumulative or duplicative and is not by itself 
or in connection with evidence already of record so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

5.  The scars of the veteran's head and neck are well healed 
without evidence of moderate disfigurement, objective 
demonstration of tenderness or pain, or limitation of 
function of the part affected.


CONCLUSIONS OF LAW

1.  The veteran's vascular headaches, to include occipital 
pain, are not proximately due to or a result of his service-
connected scars of the head, neck, and left shoulder.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).  

2.  The November 1986 rating decision which denied 
entitlement to secondary service connection for a right arm 
condition is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).

3.  Evidence received since the RO's November 1986 decision 
is not new and material, and the veteran's claim for 
entitlement to service connection has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (1998).

4.  The schedular criteria for a compensable disability 
evaluation for scars of the head and neck have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803,7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for headaches secondary to scars

The veteran's claim for service connection is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Further, as pertinent to this claim, service connection may 
be granted for disability shown to be proximately due to or 
the result of (either caused or aggravated by) a service-
connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet.App. 439, 448-449 (1995).  Essentially, the 
veteran contends that his headaches and pain on the right 
side of his head is the result of his service-connected 
gunshot wounds.

Service medical records reveal that the veteran was treated 
for a headache on one occasion in March 1943.  In February 
1945, the veteran sustained a mild scalp laceration when he 
was grazed by a bullet.  In April 1945 he sustained a mild 
perforating gunshot wound to the right side of his neck.  The 
separation examination report was negative for residual 
disability from the gunshot wounds and a September 1948 VA 
examination report found that the veteran was asymptomatic 
with respect to each of the healed wounds.  The veteran was 
granted service connection for cicatrix of the left shoulder, 
neck and head, effective September 1948. 

Private outpatient records from January 1974 note complaints 
of intermittent headaches, and a March 1981 VA examination 
report notes the veteran's complaints of headaches and pain 
behind his right ear.  The remaining VA outpatient records 
from September 1980 through December 1996, show no evidence 
of complaints of headaches.     

In February 1997, in conjunction with his claim, the veteran 
was afforded a VA examination.  He complained of headaches 
for 50 years since the gunshot wound to his head.  He 
reported mild headaches that were increasing in severity.  He 
stated that he had headaches every day with severe 
exacerbations on occasion.  The examiner reported that the 
veteran appeared to have tension headaches which might be 
post-traumatic and related to injuries during service.  The 
severe headaches were reported to be vascular in nature and 
not related to the veteran's "war injuries."  

In April 1997, the RO obtained another opinion from a VA 
neurologist.  The VA examiner noted that the veteran's wounds 
during service were superficial and had healed without any 
problems noted.  The veteran again complained of headaches 
regularly, and some photophobia and nausea with severe 
headaches.  The veteran's cranial nerves were normal with the 
exception of mild hearing impairment.  The examiner offered 
an opinion that the veteran's headaches as described were 
vascular in origin and unlikely related to war injuries.  He 
further stated that head pain reported by the veteran ensued 
from degenerative arthritis of the cervical spine.

In March 1998, the veteran appeared for a hearing and 
testified that he never had a headache until his wounds 
during service.  He reported that he has had pain over the 
right ear ever since the gunshot wound to his right neck.  

As noted earlier, in order to establish service connection on 
a secondary basis, there must be medical evidence that the 
claimed condition was caused by or aggravated by a service-
connected condition.  Here, the medical evidence of record 
clearly establishes that the veteran's headaches are vascular 
and not related to service-connected scars.  Accordingly, as 
the preponderance of the evidence is against the veteran's 
claim, secondary service connection for headaches and right 
occipital pain is denied.  

The Board notes that in April 1997, one of the VA examiners 
indicated that "a case [could] be made for some service 
connection for the vascular headaches, as patient has 
consistently time these from the time of service."  However, 
the medical evidence of record does not support such a 
showing.  The separation examination report and subsequent VA 
examination reports are without complaint or clinical finding 
of headaches.  Despite the December 1969 statement from a 
private physician that the veteran frequently had headaches 
as a result of injuries sustained during service, the 
remainder of the VA and private outpatients are devoid of 
complaints or clinical findings of headaches.  Thus, there is 
no continuity of symptomatology to support a direct service 
connection claim for vascular headaches and head pain.  

II.  New and material evidence to reopen a claim of 
entitlement to service connection for a left arm disability

As a preliminary matter, the Board notes that the veteran's 
claim was denied on the merits by the RO.  However, 
procedurally, the claim should have been reviewed on the 
basis of whether new and material evidence had been 
submitted.  Therefore, the Board must first consider whether 
a remand is required to cure the procedural deficiencies 
here.  In that regard, the Board notes that the veteran has 
actually been the recipient of more than he was entitled to 
as the claim was reviewed on the merits.  Thus, there has 
been no prejudice to the veteran that would warrant a remand 
pursuant to Bernard v. Brown, 4 Vet. App. 384 (1993).   

The veteran contends that he has right arm weakness and 
numbness secondary to his service-connected scars of the 
head, neck, and left shoulder.  His claim for service 
connection for a right arm condition was denied in November 
1986 and a request to reopen was denied in August 1990.  The 
veteran did not appeal either of those final decisions.  
Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, __ 
Vet.App. __ , No. 97-1534 (Feb. 17, 1999) (en banc); Winters 
v. West, __ Vet.App. __ , No. 97-2180 (Feb. 17, 1999) (en 
banc).  The first step is to determine whether new and 
material evidence has been presented pursuant to 38 C.F.R. 
§ 3.156(a).  If so, there must then be a determination 
whether the claim presented is well grounded under 
38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the "adjudication process must come to a screeching halt 
despite reopening because a claim that is not well grounded 
cannot be allowed."  Winters v. West, No. 97-2180, slip op. 
at 4.  If the claim is well grounded, then the VA must ensure 
that the duty to assist has been fulfilled before proceeding 
to the third step of a merits adjudication.  See Hodge v. 
West 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In November 1986, the RO denied the veteran's claim of 
entitlement to secondary service connection for a right arm 
and right shoulder condition.  The RO denied the claim on the 
basis that there was no medical evidence linking the 
veteran's right arm and shoulder to his service-connected 
gunshot wound.  The evidence before the RO at that time 
included service medical records, VA examination reports and 
private medical records.  The service medical records showed 
no complaints or clinical findings with respect to the 
veteran's right arm.  A VA examination reports of September 
and November 1948 indicated that the veteran's gunshot wounds 
were asymptomatic without residual disability.  Private 
medical records from October 1985 show a neurological 
evaluation and finding of radial nerve lesion, brachial 
plexus lesion, or C7 nerve root lesion.  VA outpatient 
treatment records from September 1980 through January 1986 
show treatment for right elbow bursitis and neck pain.   

The veteran was advised of the RO's decision in December 
1986.  He failed to initiate an appeal of the RO's decision, 
which is final.  38 C.F.R. §§ 20.200 (1998).  

The evidence submitted subsequent to this decision includes 
VA outpatient medical records and VA examination reports and 
hearing testimony.  March 1986 VA outpatient records reflect 
an electromyography study and diagnosis of right ulnar nerve 
lesion, location unknown, and right carpal tunnel syndrome.  
VA outpatient records from February 1990 through December 
1996 show treatment for arthritis, hypertension, and other 
medical problems.  A VA examination report of February 1997 
confirmed the earlier diagnosis of right ulnar nerve lesion.  

In March 1998, the veteran testified that he has had right 
arm weakness ever since his injury during service and he 
believes that the medical officer damaged a nerve when 
cleaning out the wound to his neck.   

After reviewing the evidence of record, the Board finds no 
basis for reopening the veteran's claim.  The evidence 
presented since the RO's November 1986 decision is 
essentially cumulative and duplicative.  The veteran's right 
arm weakness had already been attributed to a lesion of the 
radial nerve or brachial plexus, without any indication of 
relationship to service-connected gunshot wounds.  Subsequent 
medical evidence served to confirm the presence of a right 
arm disability but there is still no medical evidence to show 
that it was caused by the service-connected wounds.   

The veteran's testimony that he has had this problem since 
service, and that it was caused by a damaged nerve was 
considered previously and rejected.  Moreover, as a 
layperson, he is not competent to offer a medical diagnosis 
or determine the etiology of his right arm condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that new and material evidence 
has not been presented in connection with the veteran's claim 
of entitlement to service connection for a right arm 
condition to include weakness and numbness, and the veteran's 
request to reopen that claim is denied.  38 U.S.C.A. § 5108.


III.  Increased (compensable) ratings for scars of the head 
and neck

At the outset, the Board notes that the June 1997 RO decision 
which denied compensable ratings for scars of the head and 
neck was not substantively appealed by the veteran.  He did, 
however, appeal the claim for service connection for neck 
pain.  During a March 1998 RO hearing the veteran clarified 
his claim as to the neck pain issue and stated that his 
intent was to actually appeal the denial of a compensable 
rating for the head and neck scars.  The hearing officer 
subsequently issued a decision and supplemental statement of 
the case identifying the issue as such.  Thus, the Board will 
proceed accordingly and review the denial of a compensable 
rating for scars.  

The veteran was granted service connection for cicatrix of 
the left shoulder, neck, and head, effective September 1948, 
subsequent to gunshot wounds he received during service.  The 
combined disabilities were separated into two separate 
ratings in 1970, one for cicatrix of the left shoulder and 
one for cicatrix of the neck and head.  He is currently 
assigned noncompensable ratings for scars of the head, neck, 
and left shoulder. 

Service medical records reveal that the veteran sustained a 
mild scalp laceration in February 1945 after being struck by 
a sniper bullet.  There was no indication of perforation or 
residual disability.  In April 1945, the veteran was again 
struck by a sniper bullet.  He sustained a wound to the right 
neck of moderate penetration.  The wound of entrance was 1 
inch below the right ear and the wound of exit was at the 
right mastoid tip.  It was noted to be a superficial wound; 
it was debrided and sulfa crystals were applied.  In May 1945 
the wound was noted to be completely healed without 
suppuration and an X-ray of the mastoid was negative for 
shrapnel.  The veteran's separation examination noted the 
presence of the scars behind the ear on the right and a 
superficial scalp scar.  

VA examinations of September and November 1948 noted a 1/2 inch 
linear scar just below the lobe of the right ear and a 3/4 inch 
scar approximately 1 inch above and behind the first scar 
caused by an R5 bullet.  There was also a 2 inch reddened 
area over the medial aspect of the scalp at the anterior 
portion of the occipital area caused by a grazing wound.  
Both neck scars were noted to be tiny and superficial, 
involving the skin only, fully healed, uncomplicated and 
asymptomatic.  The scalp scar was also noted to be 
superficial, without residual, and asymptomatic.  

The scars of the veteran's head and neck are evaluated 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under 
this particular code, a noncompensable rating is indicative 
of a slight scar.  A 10 percent rating is indicative of a 
moderate scar that is disfiguring and a 30 percent rating is 
indicative of a severely disfiguring scar.  Also for 
consideration are Diagnostic Codes 7803, 7804, and 7805.  
Under Diagnostic Code 7803, a 10 percent rating is indicative 
of a superficial scar that is poorly nourished with repeated 
ulceration.  Under Diagnostic Code 7804, a 10 percent rating 
is indicated for a superficial scar that is tender and 
painful on objective demonstration.  Diagnostic Code 7805 
provides compensable ratings based upon limitation of 
function of the part affected.  

In the instant case, the veteran has failed to demonstrate 
that either of the scars of his scalp or neck warrant a 
compensable rating.  VA and private outpatient records 
covering intermittent periods from 1974 through 1997 show no 
complaints or clinical findings with respect to the veteran's 
scars.  A VA examination January 1997 noted the presence of a 
2 1/2 inch by 1 inch scar of the midline parietal bone which 
was darkened, red color without depression, tenderness, or 
sign of infection.  There was a 1 1/2 inch by 1 inch linear 
scar located on the right mastoid process, approximately 1 1/2 
inch posterior to the right ear.  The scar was slightly 
depressed, with no discoloration and no tenderness to 
palpation.  The diagnosis was reported as scar, midline 
parietal bone; scar, linear post right mastoid process. 

As the medical evidence of record clearly shows, the 
veteran's head and neck scars are well-healed without 
evidence of disfigurement or objective demonstration of pain.  
Nor is there evidence to show limitation of function of the 
neck due to the residual scar.  

The Board notes that the veteran testified during his March 
1998 hearing that the scar on his neck "hurts a bit" when 
pressed, but it is otherwise not tender or painful.  He 
stated that the pain in his neck which is most troublesome is 
when he moves his head.  He testified that he believed the 
pain to be related to his gunshot wound.  The Board 
considered the veteran's testimony, but it does not serve to 
show that his neck scar is compensable.  While the veteran 
can testify as to the symptoms he suffers from, he is not 
competent provide a medical diagnosis of the problem or to 
determine the etiology of his neck pain.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Moreover, the VA and 
private outpatient records and VA examination reports of 
February and April 1997 indicate that the veteran's neck pain 
is the result of degenerative arthritis and spondylosis of 
the cervical spine.  In the April 1997 VA examination report, 
the neurologist specifically stated that the veteran's neck 
and head pain "ensues from degenerative arthritis disease of 
the cervical spine."  

Accordingly, as the medical evidence does not show that the 
scars of the veteran's head and neck are moderately 
disfiguring, objectively painful or tender, or cause for 
limitation of function of the neck, a compensable rating is 
not warranted. 

As the preponderance of the evidence is against the veteran's 
claim, with no evidence of record that is in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).   



ORDER

Entitlement to service connection for headaches, to include 
occipital pain, as secondary to service-connected scars of 
the head, neck, and left shoulder, is denied.

The veteran's application to reopen a claim of entitlement to 
service connection for a right arm disability, to include 
weakness and numbness, as secondary to service-connected 
scars of the head, neck, and left shoulder, is denied.

Entitlement to a compensable rating for scars of the head and 
neck is denied.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals




